Case 1:17-cv-01047-ESH Document 63-14 Filed 05/06/19 Page 1 of 13




             EXHIBIT 9
Case 1:17-cv-01047-ESH Document 63-14 Filed 05/06/19 Page 2 of 13




        Highly Confidential - Attorneys' Eyes Only




       Transcript of Christian Hartsock
                   Thursday, August 9, 2018

  Democracy Partners et al. v. Project Veritas Action Fund, et al.




                                                            Alderson Court Reporting
                                                        1-800-FOR-DEPO (367-9976)
                                                        Info@AldersonReporting.com
                                                         www.AldersonReporting.com




                     Alderson Reference Number: 80135
Christian Hartsock      Highly Confidential - Attorneys' Eyes Only              8/9/2018
   Case 1:17-cv-01047-ESH  Document 63-14 Filed 05/06/19 Page 3 of 13
                                        Washington, DC                            Page 1

   1                     IN THE UNITED STATES DISTRICT COURT

   2                            DISTRICT OF COLUMBIA

   3        - - - - - - - - - - - - - - -                 X

   4        DEMOCRACY PARTNERS, ET AL.,                   :

   5                 Plaintiffs,                          :

   6                       v.                             :   Case No.

   7        PROJECT VERITAS ACTION FUND,                  :   1:17-cv-1047-ESH

   8        ET AL.,                                       :

   9                 Defendants.                          :

 10         - - - - - - - - - - - - - - -                 X

 11                                          Washington, D.C.

 12                                          Thursday, August 9, 2018

 13                        Highly Confidential - Attorneys' Eyes Only

 14                        Deposition of CHRISTIAN HARTSOCK, a

 15       witness herein, called for examination by counsel for

 16       Plaintiffs in the above-entitled matter, pursuant to

 17       notice, the witness being duly sworn by

 18       JESSICA CROXFORD, a Notary Public in and for the

 19       District of Columbia, taken at the offices of Sandler

 20       Reiff Lamb Rosenstein & Birkenstock, PC, 1090 Vermont

 21       Avenue, NW, Suite 750, Washington, D.C., at

 22       9:40 a.m., Thursday, August 9, 2018, and the

                                   Alderson Court Reporting
1-800-FOR-DEPO                                                www.AldersonReporting.com
Christian Hartsock      Highly Confidential - Attorneys' Eyes Only       8/9/2018
   Case 1:17-cv-01047-ESH  Document 63-14 Filed 05/06/19 Page 4 of 13
                                 Washington, DC                            Page 2

   1      proceedings being taken down by Stenotype by

   2      JESSICA CROXFORD, RPR, and transcribed under her

   3      direction.

   4

   5

   6

   7

   8

   9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

                            Alderson Court Reporting
1-800-FOR-DEPO                                         www.AldersonReporting.com
Christian Hartsock      Highly Confidential - Attorneys' Eyes Only             8/9/2018
   Case 1:17-cv-01047-ESH  Document 63-14 Filed 05/06/19 Page 5 of 13
                                       Washington, DC                           Page 35

   1      answer -- same question for consultants.                   During

   2      2016, did you have any communication with any

   3      consultant to the Donald Trump for President

   4      campaign?

   5                 A.   Not that I recall.

   6                 Q.   Okay.     All right.          You have met

   7      Scott Foval, right?

   8                 A.   Yes.

   9                 Q.   Where did you first meet him?              Where did

 10       you first meet him?

 11                  A.   In Milwaukee.

 12                  Q.   At a particular place in Milwaukee?

 13                  A.   Yes.

 14                  Q.   And what was that place?

 15                  A.   The headquarters for Voces de la Frontera.

 16                  Q.   And when was that first meeting?

 17                  A.   The spring.

 18                  Q.   Of -- of what year?

 19                  A.   2016.

 20                  Q.   Okay.     And was this a meeting that you had

 21       arranged with him?

 22                  A.   No.

                                  Alderson Court Reporting
1-800-FOR-DEPO                                               www.AldersonReporting.com
Christian Hartsock      Highly Confidential - Attorneys' Eyes Only             8/9/2018
   Case 1:17-cv-01047-ESH  Document 63-14 Filed 05/06/19 Page 6 of 13
                                       Washington, DC                           Page 36

   1                 Q.   How did the meeting come about?

   2                 A.   I went into the headquarters to volunteer,

   3      and he was standing in one of the rooms on his iPad.

   4      And he said hello and we chatted for a minute.

   5                 Q.   And when you say you went into the

   6      headquarters to volunteer, the headquarters of what

   7      organization?

   8                 A.   The Voces de la Frontera.

   9                 Q.   And when you went to volunteer for them,

 10       who did you say you were?

 11                  A.   Steve Packard.

 12                  Q.   And did you know of Mr. Foval before this

 13       first conversation?

 14                  A.   No.

 15                  Q.   Okay.     When was the next time that you

 16       spoke to him after this initial meeting at Voces?

 17                       THE REPORTER:         I'm sorry?

 18                       MR. SANDLER:         Initial meeting at Voces,

 19       V-O-C-E-S.

 20                       THE WITNESS:         The following week.

 21       BY MR. SANDLER:

 22                  Q.   Okay.     And how did that meeting come

                                  Alderson Court Reporting
1-800-FOR-DEPO                                               www.AldersonReporting.com
Christian Hartsock      Highly Confidential - Attorneys' Eyes Only             8/9/2018
   Case 1:17-cv-01047-ESH  Document 63-14 Filed 05/06/19 Page 7 of 13
                                       Washington, DC                           Page 37

   1      about?

   2                 A.   I walked into a bar where there was an

   3      election -- primary election viewing party.                    And he

   4      was there and we said hello.

   5                 Q.   Did you know he was going to be there?

   6                 A.   No.

   7                 Q.   Why did you go -- the primary election

   8      party that was being held by what candidate or

   9      party -- who was it held by, candidate or party?

 10                  A.   I don't know.

 11                  Q.   So you didn't specifically seek him out at

 12       that event?

 13                  A.   No.

 14                  Q.   Why did you go to the event?

 15                  A.   I was invited.

 16                  Q.   By whom?

 17                  A.   Some SEIU activist that I had met.

 18                  Q.   I didn't hear you.

 19                  A.   Some SEIU activist that I had met.

 20                  Q.   Okay.     And was this an SEIU activist you

 21       had met while volunteering for Voces?

 22                  A.   No.

                                  Alderson Court Reporting
1-800-FOR-DEPO                                               www.AldersonReporting.com
Christian Hartsock      Highly Confidential - Attorneys' Eyes Only             8/9/2018
   Case 1:17-cv-01047-ESH  Document 63-14 Filed 05/06/19 Page 8 of 13
                                       Washington, DC                           Page 38

   1                 Q.   How did you meet the SEIU activist?

   2                 A.   I was volunteering for the SEIU's

   3      knock-and-drag campaign, and I was referred to them

   4      by someone whose name I don't recall.

   5                 Q.   And the SEIU knock-and-drag campaign, what

   6      city was that in?

   7                 A.   Milwaukee.

   8                 Q.   And, again, you volunteered for that to

   9      work on that campaign?

 10                  A.   Yes.

 11                  Q.   And you used the name Steve Packard again?

 12                  A.   Yes.

 13                  Q.   Okay.     And after the party -- primary

 14       night election party, when was the next time you

 15       spoke to or met with Mr. Foval?

 16                  A.   Several weeks later.

 17                  Q.   Okay.     And how did that meeting or

 18       conversation come about?

 19                  A.   I called him.         I called him.

 20                  Q.   And what did you say?

 21                  A.   I told him that the advice that he had

 22       given me to relay to my client with regard to how to

                                  Alderson Court Reporting
1-800-FOR-DEPO                                               www.AldersonReporting.com
Christian Hartsock      Highly Confidential - Attorneys' Eyes Only             8/9/2018
   Case 1:17-cv-01047-ESH  Document 63-14 Filed 05/06/19 Page 9 of 13
                                       Washington, DC                           Page 45

   1                 A.   Yes.

   2                 Q.   And what was their reaction?

   3                 A.   One was sympathetic to -- if -- as I

   4      recall, if I recall correctly, was sympathetic to the

   5      idea, but for -- for -- for reasons of potential --

   6      of potential personal hazards wouldn't touch it.                      An

   7      SEIU driver said he liked to keep things above the

   8      fray -- above the board, were his terms.

   9                 Q.   Okay.     Let me -- one question before we

 10       leave the bar and the telephone call.                  The -- when

 11       you met Mr. Foval at the primary election night party

 12       at the bar, was he intoxicated -- did he appear to

 13       you to be intoxicated?

 14                  A.   No.

 15                       MR. SANDLER:         All right.     Let me ask that

 16       this be marked as the next exhibit -- 5?

 17                       THE REPORTER:         Yes.

 18                              (Hartsock Exhibit No. 5 was marked

 19                              for identification.)

 20                       MR. CALLI:        Let him just read the whole

 21       thing.

 22                       MR. SANDLER:         Sure.

                                  Alderson Court Reporting
1-800-FOR-DEPO                                               www.AldersonReporting.com
Christian Hartsock
   Case 1:17-cv-01047-ESHHighly Confidential - Attorneys' Eyes Only
                            Document     63-14 Filed 05/06/19 Page 10 of 13      8/9/2018
                                        Washington, DC                            Page 46

   1      BY MR. SANDLER:

   2                 Q.    Just let me know when you're finished

   3      reading it.

   4                 A.    I'm finished.

   5                 Q.    Okay.     Showing you what's been marked for

   6      identification as Hartsock Exhibit 5.                    It appears to

   7      be an email from Steve Packard to James O'Keefe.

   8                       Did you send this email?

   9                 A.    Yes.

 10                  Q.    And it says, Subject:              Foval letter.     And

 11       it's addressed to Scott.

 12                        Was this a draft of a proposed email to

 13       Scott Foval?

 14                  A.    Yes.

 15                  Q.    Okay.     And why -- for what purpose were

 16       you sending it to Mr. O'Keefe?

 17                  A.    To get his evaluation of it.

 18                  Q.    So he was reviewing it in draft form, in

 19       effect, before you sent it to Mr. Foval?

 20                  A.    Yes.

 21                  Q.    And at the bottom, the signature line

 22       says:        Best, Steve Packard, Breakthrough Development

                                   Alderson Court Reporting
1-800-FOR-DEPO                                                 www.AldersonReporting.com
Christian Hartsock
   Case 1:17-cv-01047-ESHHighly Confidential - Attorneys' Eyes Only
                            Document     63-14 Filed 05/06/19 Page 11 of 13      8/9/2018
                                         Washington, DC                           Page 47

   1      Group.          There's a phone number, and then there's a

   2      website, breakthroughdevgroup.com.

   3                         Was that a -- did that website exist at or

   4      about the time of this email, April 18, 2016?

   5                 A.      Yes.

   6                 Q.      And who created that website?

   7                 A.      I don't know.

   8                 Q.      Was it an employee of Project Veritas?

   9                 A.      Yes.

 10                  Q.      And do you recall what -- the website no

 11       longer exists, so if I could ask, do you recall what

 12       content was on it at the time, the nature of the

 13       content as best you can recall?

 14                  A.      Some stock images.

 15                  Q.      Of?

 16                  A.      People walking into a building, I believe.

 17       We call it the gif -- or a simulation -- a simulation

 18       or a photograph and contact information and some

 19       generic-sounding text.

 20                  Q.      Did the text describe in some way the

 21       nature of the company's business?

 22                  A.      I believe vaguely.

                                    Alderson Court Reporting
1-800-FOR-DEPO                                                 www.AldersonReporting.com
Case 1:17-cv-01047-ESH Document 63-14 Filed 05/06/19 Page 12 of 13




   1                     CERTIFICATE OF REPORTER

   2 UNITED STATES OF AMERICA ) ss.:

   3 DISTRICT OF COLUMBIA

   4        I, JESSICA CROXFORD, RPR, the officer before

   5 whom the foregoing proceedings were taken, do hereby

   6 certify that the foregoing transcript is a true and

   7 correct record of the proceedings; that said

   8 proceedings were taken by me stenographically to the

   9 best of my ability and thereafter reduced to

  10 typewriting under my supervision; and that I am

  11 neither counsel for, related to, nor employed by any

  12 of the parties to this case and have no interest,

  13 financial or otherwise, in its outcome.

  14

  15

  16

  17

  18                              NotaT Public in and for

  19                              The District of Columbia

                                                                   ,Stil lig'
  20
                                                             ,ii•S. tAC CR S ig
                                                          • 0,,,,• • • S• I •(;) iv • 4, I
                                                                          I. 0 0

  21 My commission expires: May 14, 2022                •       %, • •%.5
                                                                            4t .• .." °
                                                                 .64*        + •        0 •
                                                                   ,,L oi4Rtl-'•*:
  22                                                  : -2     e.' -410. • As 'A'
                                                         1" ...),,                     : a .14
                                                          ,i.:  1a u a L lc 4:Sy
                                                       ... --, •
                                                        41   4   %es
                                                         d• .k, • - 14-24t...
                                                                           m    4"!
                                                          0 , •r, .•
                                                                   - .. • •     . 1,
                                                             s • c7' OF Go    d0,,'
                                                                I
                                                                    0 I I I li
               Case 1:17-cv-01047-ESH Document 63-14 Filed 05/06/19 Page 13 of 13

    From:          Steve Packard
    Sent:          Mon, 18 Apr 2016 19:48:46 -0400 (EDT)
    To:            JAMESeokeefe                                                I
    Subject:       Foval letter



   Scott,

   (Just to refresh we had drinks at Garfield's 502 on election night.) Dude I owe you a huge debt of
   gratitude. In our Monday conference call I relayed all your advice (taking full credit -- hope you don't
   mind) on the "surrogate voters" project. I was predicting my senior colleagues were already ahead of us
   on thinking of those potential fires and coming up with ways around them, so it was a risk in the event I
   came off as patronizing but it turns out they hadn't thought of ANY of it -- the rental cars vs. buses,
   school surveillance cams, expanding to MI and IN, etc. So thanks to you, I -- a junior consultant with two
   years experience at the firm -- am getting mad respect at the office. Shit, I might even be asked to help
   handle the account, which would expedite a promotion overnight. So thank you thank you thank you.

   I'd love to keep in touch and if there's any way you could/would be willing to intro me to Ben, I'd love to
   pick his brain as it seems the firm is beginning to head more in the general direction of this kind of
   account, which is relatively new to us. Perhaps we might even be able to put our heads together on some
   projects; we seem to have similar sensibilities and ways of thinking. If there's anything in return I can do
   for you I'd be most obliged. Hope all's well and look forward to seeing the results of your New York
   operations in the coming days.



   Best,
   Steve Packard
   Breakthrough Development Group
   323.457.5462
   breakthroughdevgroup.com




                                                                                               (EXHIBIT




Confidential                                                                                           PVA00010524
